One-minute speeches (Rule 150)
The next item is the one-minute speeches on matters of political importance in accordance with Rule 150 of the Rules of Procedure.
(EL) Madam President, first of all a few words on Egypt. The External Action Service will need to be activated to the maximum in the difficult times ahead, in order to protect European citizens in Egypt, the rights of minorities in Egypt and the historic institutions that represent them, such as the Greek Orthodox Patriarchate in Alexandria.
Now to come back to my basic subject of waste. Although we have a high-level legislative framework, almost every Member State faces infringement difficulties. Many are reporting rubbish crises and some sectors, such as cross-border transportation of waste, are in mass breach of Community law. At the same time, for political reasons, the famous 'not in my back yard' policy, the Member States are not participating as effectively as they should in the efforts being made.
The Commission therefore needs to propose new additional instruments, such as extending the responsibilities of the European Environmental Agency and the facility for the Union to send missions to verify information in the Member States. The Commission needs to think about this in light of the proposals for 2012.
(RO) Madam President, I would like to highlight the situation in Romania regarding the blatant violation of the principles of the rule of law by the current government. The arrest of a prominent member of the opposition, Constantin Nicolescu, an arrest announced prior to the start of the judicial hearing and without any hard evidence, demonstrates the undemocratic way in which the current government is acting. The arrest carried out by political order, along with the contempt shown to ordinary citizens through the antisocial measures adopted by the government, is bringing out onto the streets the people who have been demeaned and condemned to poverty. With the aim of quelling the discontent against abusive, antidemocratic measures, the government has arranged the purchase of anti-riot equipment, amounting to EUR 10 million.
All this paints a clear picture of political dictatorship and of what will happen in the future if these actions which contravene European values go unpunished. We are not protesting against justice, but against politically imposed abuses. The European Union is demanding respect for democracy in countries such as Tunisia and Egypt, but this must be strictly observed in Member States.
(BG) Madam President, ladies and gentlemen, the unresolved problems for tobacco growers in Bulgaria led to an escalation of tension in certain regions of the country and to protests which saw more than 10 000 participants. They expressed their dissent in the declaration that was adopted about the policy being pursued, which is the reason for their dire financial situation, related to stopping national top-up payments for tobacco production for the 2010 harvest.
In Europe tobacco is grown in 17 of the 27 Member States, with subsidies being provided by their governments in every case. It turns out that Bulgaria is the only Member State delaying the sanctioned national tobacco top-up payment scheme, adopted by law and notified to the European Commission. It provides for aid to be granted to Bulgarian tobacco growers amounting to EUR 76 million, the payment of which is currently being delayed. The delay in granting this aid is condemning hundreds of families to hunger and emigration and is jeopardising civil peace in the country.
(EL) Madam President, today, in a noteworthy atmosphere of unanimity, the European Parliament accepted the call by its President, Mr Buzek, for the European Union to officially recognise the genocide of the Roma, who were victims of the Nazis during the Second World War. As he said, the Roma have been the most repressed minority for a very long time.
But who are we addressing here? Who will apply our jointly decided policies? The Commission ordered a report on European policies on the Roma in 18 countries in July 2008 and the report has been in its possession since June. I tabled a question on this, because I consider that there is no justification for the delay in publishing such a valuable report. In fact, there has been an international call for it to be published. Mrs Reding replied to my question and promised to publish it by the end of December 2010. It is already February 2011 and the report has still not been published. I should very much like to know why.
(PL) Madam President, I have expressed my opinion many times during debates in the European Parliament on EU policy in the field of limiting greenhouse gas emissions, a policy which is very strongly supported by the European Parliament and the European Commission. I have however drawn attention to the fact that this policy is also giving rise to very adverse economic changes. In many sectors, it is resulting in the relocation of industrial plants to other countries outside the European Union.
Unfortunately, the European Commission has not taken any notice, even though numerous fellow Members have highlighted the negative aspects of radically limiting CO2 emissions. We have thus recently learned of the latest major industrial plants planning to move production from Germany and Poland to countries of the former Soviet Union, or even to Africa or South America. These developments require tangible action by the Commission, which continues to lack perspective and vision.
(PT) Madam President, as promised in the Citizens' Agora that the European Parliament organised last week, I should like to relay here the cries of indignation brought to us by the various social organisations that joined us in debates on the economic and financial crisis and its serious consequences of increased unemployment, social inequalities and poverty, despite the fact that 2010 was declared European Year for Combating Poverty and Social Exclusion.
It was requested there that the activities and work of the European Parliament should reflect the indignation of organisations involved in combating poverty, given the social consequences of the crisis and the severity and extent of poverty.
Of the innumerable glaring examples of exploitation, poverty, discrimination and social exclusion, and of the various proposals, demands and suggestions, I would stress those that refer to the role that the European Parliament should play in condemning the situation. Specifically, it should create a taskforce charged with monitoring the consequences of the crisis in the social sphere, and of the measures taken by the Council and the Commission following decisions by the European Parliament, such as those related to the minimum income...
(The President cut off the speaker)
(RO) Madam President, the Schengen Evaluation Working Group has adopted all the evaluation reports for Romania. Its conclusions indicate that Romania meets all the Schengen acquis requirements. Unfortunately, the European Council is refusing to provide the reports to the European Parliament, thereby obstructing the operation of Parliament's procedures. MEPs cannot vote without being familiar with the reports' content. The Committee on Civil Liberties, Justice and Home Affairs requested the documents, while Romania proposed disclosing them. However, the Council is delaying making a decision without good reason.
I think that, in this situation, Romania is entitled to provide Parliament with all the reports about its accession to the Schengen area. These reports are the only criteria which can be used to base the decision on accession. The request for other criteria to be added does not comply with the European Treaties, is not a European approach and is not based on sound arguments. Romania has met its legal obligation to prepare to protect the Union's external borders and must receive the appropriate response from the EU's institutions.
Madam President, I would like to inform you that democracy in Romania has never seemed under so much pressure during the last 20 years. We have already alerted you regarding the President of the Chamber of Deputies, who falsified the vote for the all-important pensions law. The recent case of the social democrat, Constantin Nicolescu, the Chairman of the Argeş County Council in Romania, proves once again that the methods used by the governing party in Romania brutally threaten the fundamental rights and freedoms of citizens.
All the measures adopted by the government demonstrate that the Democratic Liberal Party in Romania is at war with the entire Romanian people. We cannot allow a democratic member of the European Union to behave undemocratically, arresting people at will and using public institutions to carry out personal vendettas. Together we must defend our rights, our freedoms and our democracy.
Madam President, as an Irish MEP I am asking the EU to deal equitably with an impossible financial situation in Ireland.
Yes, we have to take responsibility for our many failures, but we did not act alone. Casino-type investments from many countries flooded into Irish banks. They have collapsed like a house of cards and Irish taxpayers are shouldering an unbearable burden.
We pay a punitive interest rate of 5.8%, and our ability to repay, signed off in a four-year austerity plan by the EU, is predicated on growth, but that growth cannot happen. Why? Unemployment is increasing even as emigration is rocketing. Businesses are collapsing, and for the fourth consecutive year our GNP has decreased.
And, as the ECB funnels EUR 132 billion in the front door of Irish banks, EUR 110 billion has fled out the back door of those same banks in 2010; EUR 40 billion in December 2010.
The situation is fast becoming untenable and if, as President Barroso said, Europe is part of the solution, serious action is needed now.
Madam President, only last week in my constituency of Northern Ireland, dissident Republican terrorists left two viable bombs in the Antrim Road area of North Belfast. It is really only by the grace of God that today we are not talking about multiple fatalities. Hundreds of people were removed from their homes while the security forces dealt with the danger foisted upon that community.
The target of this foiled attack was police officers in what is the latest in a series of attempts to murder serving officers of the Police Service of Northern Ireland.
These attacks do not make the news programmes in the United Kingdom, let alone across Europe, yet they act as a reminder that, while huge progress has been made in moving Northern Ireland forward, we still have those who want to take us back.
Before Christmas President Barroso met with the Northern Ireland First Minister, Peter Robinson, and reiterated his commitment to the Barroso task force. I welcome that work and I also welcome the initial work carried out within this House in relation to peace funding.
(HU) Madam President, we have heard many complaining and indignant voices raised in connection with the Hungarian Presidency. It is interesting that none of these pertained to the EU programme of the Presidency-in-Office. There were some who raised their voices in connection with the media law. The European Commission has already formulated its objections, and the Hungarian Government has shown willingness to amend the law.
The question occurred to me why there has not been the same international interest in the state language law that is in effect in Slovakia to this day, which continues to impose fines for the use of one's mother tongue. Why did the voices raised in alarm over the assertion of fundamental rights in connection with the media law not show concern when one of the most natural human rights of the Hungarian minority of Slovakia was called into question? Others were disturbed by the giant carpet laid out in the Council building, on which a map of Hungary from 160 years ago is depicted. This map represents that we can only build a strong Europe through knowledge of, and respect for, our common history and national values.
Madam President, 14 February, St Valentine's Day, will mark the first ever European Epilepsy Day. St Valentine himself is reputed to have been a sufferer from epilepsy.
Currently six million Europeans suffer from epilepsy. In Scotland this is around 39 000 people, yet just 20 000 Scots have been diagnosed and control their condition with medication. This means that 19 000 people live on a daily basis with the fear of a recurring seizure. Extrapolated across the EU this means millions of people also live with this fear.
On 14 February we must raise awareness of epilepsy. We must also try to get those who have the condition properly diagnosed and call on Member States to have more neurologists who have a specialism in epilepsy. On 15 February there will be a number of events in Parliament and I encourage colleagues to take part. Many of your constituents will be present.
I would also like to take the opportunity to welcome Joanne Hill, a specialist nurse in epilepsy, and Fiona Nicholson, the service manager of a Scottish epilepsy centre.
(HU) Madam President, ladies and gentlemen, please allow me to dedicate the time allotted to me to the case of the Székely people. In the past few days, the President of Romania has unfortunately stated once again that he does not support Székely territorial autonomy. I would welcome it if we could once and for all make things clear here in the European Parliament, and pronounce that the Székely people are entitled to territorial autonomy. This is not a question of the goodwill of Traian Băsescu; the Székely people do have the right to autonomy. I would like to remind everyone that autonomy is an internationally recognised, binding right, and the double standard applied by the European Union when it says that some ethnicities have the right to autonomy while others do not is unacceptable. Basques and Catalans are entitled to autonomy while the Székely are not. On account of this logic, I must say with absolute conviction that those who do not support the Székely people's efforts for autonomy are not Europeans.
(GA) Madam President, I wish to point out that freedom is one of the fundamental purposes of the European Community: freedom to travel, freedom to trade and freedom to work. We do not have freedom to work because we do not have mutual recognition of qualifications.
Today I heard about a physician who worked in Italy who took nine months to get permission to work in Ireland. There is no sense whatever in that. We should look at the UPMC system in the United States; it is a useful example for us. In particular, if we aim to have medical e-services, we must establish this recognition of qualifications. Otherwise, we can not make progress.
(RO) Madam President, the recurring abuse of power by those governing Romania at the moment has plunged the country into the darkest period of its history since 1989. Although Romania has a democratic constitution, its articles are often blatantly flouted. Although, in theory, there is a separation of powers of state, in accordance with democratic principles, in practical terms, one man, President Traian Băsescu, controls all the power in Romania, dictating his orders willy-nilly and abusing power on a daily basis, all in an attempt to destroy the political opposition and stifle any voice which speaks out to offer a viable alternative to the catastrophic Băsescu-Boc administration.
As a European Union Member State, Romania's fate should not be treated with indifference by either the EU institutions or the representatives of the other EU Member States, who should take a stance on this issue. Please do not let yourselves be taken in by the incoherent explanations and sometimes embarrassing excuses offered by those governing Romania or those openly supporting them, whether out of fear or looking out for their own petty interests. Their actions suffice to show those who want to see what the sad reality is in my country.
(RO) Madam President, I have decided that I will regularly remind Mr Buzek about how democracy is progressing in Romania. He has been in the Romanian Parliament and supported the Boc government and Traian Băsescu. I want to tell Mr Buzek that the Romanian Parliament does not have any power and all the laws are adopted and enforced by the government. The Romanian Government does not have any power either because it is Traian Băsescu who appoints ministers, dresses them down and makes announcements any time important measures are taken. In Romania innocent people are also thrown into jail for 30 days, after which they have to stand trial.
I asked Mr Buzek for an official position and I received a reply via a press release from the PD-L party and Traian Băsescu. I urge and await an official position from Mr Buzek.
(LV) Mr President, why, in your opinion, does the European Parliament pass resolutions? Precisely so that they may be implemented. However, it appears that the Latvian government has no intention of implementing the resolution of 11 March 2004. That resolution clearly states that the right to vote in local elections must be granted to people who are permanently resident on Latvian territory. To the question of when Latvia will implement this resolution, we shall possibly receive the answer: 'Kad pūcei aste ziedēs' (in Latvian). In Russian, one would say: 'Kogda rak na gore svistnet', and in English: 'When pigs fly'. It comes down to this - either pigs will start to fly or we must collectively put an end to discrimination against 335 000 people living in Latvia.
Thank you.
(RO) Madam President, we are witnessing today events which will change the course of history in North Africa and elsewhere. Dictatorial regimes cannot stand firm for long anywhere in the world. However, I wish to draw your attention to the fact that new forms of dictatorship can appear, even in a Member State of the European Union regarded as being democratic, namely, Romania. Under the rule of law a person must be considered innocent until convicted by judges, and must stand trial as a free citizen, unless he poses a danger to society.
These universal principles of law are no longer valid in Romania when it comes to President Băsescu and the Liberal Democratic Party in power. Clear proof that arrests are being made in Romania by political order is provided by the statement made by President Băsescu in Strasbourg five hours prior to the arrest of Constantin Nicolescu, and I quote: 'An important member of the Opposition has been arrested', end of quote, even though the latter had not yet reached the court. What clearer evidence is needed to show that President Băsescu decides who will be arrested and when?
(RO) Madam President, I too share the sentiments of my colleagues who have drawn attention to the persecution of the political opposition in Romania, using the legal instruments of a government showing ever-growing evidence of authoritarian abuses. With its popularity rating in free fall and in the wake of a set of austerity measures of brutal severity, having a drastic impact on living standards, the Romanian Government is resorting to increasingly violent antidemocratic methods to hold on to power.
As my colleagues have said, the unjustified and harsh arrest of a prominent member of the opposition, elected directly by the citizens, is the most recent and worrying example in a series of threats and acts of harassment against opposition groups. At the same time, the state budget is being plundered by the government's political supporters whose chaotic measures are deepening the economic and social crisis and increasing social tension to an alarming extent. This is why we are also protesting together against the attacks which are being carried out in an attempt to intimidate opposition politicians and trade unions. I believe that EU forums must take a stance against the blatant violations of democratic rights in Romania.
(ES) Madam President, I should like to share a cause of great satisfaction with you all. A great social and economic pact has recently been signed between the government, union leaders and business leaders in Spain. This agreement establishes Spain as a country capable of joining forces to overcome its difficulties, face up to its challenges and reinforce the welfare state. Ladies and gentlemen, in this global crisis, this agreement is a unique example of how, by society as a whole taking responsibility, we are making agreements with the idea of winning the future and building a strong Spain in a Union that plays an increasingly important role.
That concludes this item.